 



A. H. BELO
PENSION TRANSITION SUPPLEMENT
RESTORATION PLAN
Effective January 1, 2008

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
1.
  Purpose of the Plan     1  
 
           
2.
  Definitions     1  
 
           
3.
  Eligibility     3  
 
           
4.
  Restoration Benefit     3  
 
           
5.
  Funding of Restoration Benefits     4  
 
           
6.
  Payment of Restoration Benefits     5  
 
           
7.
  Death Benefits     5  
 
           
8.
  Prohibition on Acceleration of Benefits     5  
 
           
9.
  Administration of the Plan     6  
 
           
10.
  Claims Procedure     6  
 
           
11.
  Miscellaneous     7  

 



--------------------------------------------------------------------------------



 



A. H. BELO
PENSION TRANSITION SUPPLEMENT
RESTORATION PLAN
Effective January 1, 2008
     1. Purpose of the Plan. The purpose of the A. H. Belo Pension Transition
Supplement Restoration Plan is to provide benefits for certain employees of A.
H. Belo and its subsidiaries that cannot be provided under the A. H. Belo
Pension Transition Supplement Plan because of the qualification requirements of
Section 401(a) of the Internal Revenue Code of 1986, as amended.
     2. Definitions. The following terms are used throughout the Plan:
          (a) Account means the account established for a Participant under
Section 5(a).
          (b) Administrative Committee means the A. H. Belo Benefits
Administrative Committee.
          (c) A. H. Belo means A. H. Belo Corporation, a Delaware corporation.
The term A. H. Belo subsidiary means (i) any corporation of which at least 80%
of the total combined voting power of all outstanding shares of stock is owned
directly or indirectly by A. H. Belo; (ii) any partnership of which at least 80%
of the profits interest or capital interest is owned directly or indirectly by
A. H. Belo; and (iii) any other entity of which at least 80% of the total equity
interest is owned directly or indirectly by A. H. Belo.
          (d) Board of Directors or Board means the Board of Directors of A. H.
Belo.
          (e) Change in Control means a change in ownership of A. H. Belo, a
change in effective control of A. H. Belo or a change in the ownership of a
substantial portion of the assets of A. H. Belo, in each case within the meaning
of Section 409A of the Code. Subject to the foregoing:
          (i) a change in ownership of A. H. Belo will occur on the date that
any one person or persons acting as a group acquires ownership of stock of A. H.
Belo that together with stock held by such person or persons constitutes more
than 50% of the total fair market value or total voting power of the stock of A.
H. Belo;
          (ii) a change in effective control of A. H. Belo will occur on the
date that (A) any one person or persons acting as a group acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of the stock of A. H. Belo
possessing 30% or more of the total voting power of the stock of A. H. Belo or
(B) a majority of members of the Board is replaced during any 12-month period by
directors whose appointment or election is not endorsed by a majority of the
members of the Board prior to the date of such appointment or election; and

 



--------------------------------------------------------------------------------



 



          (iii) a change in the ownership of a substantial portion of the assets
of A. H. Belo will occur on the date that any one person or persons acting as a
group acquires (or has acquired during the 12-month period ending on the date of
the most recent acquisition by such person or persons) assets from A. H. Belo
that have a total gross fair market value equal to or more than 40% of the total
gross fair market value of all of the assets of A. H. Belo immediately prior to
such acquisition.
          (f) Code means the Internal Revenue Code of 1986, as amended from time
to time, and includes any applicable regulations or other guidance relating to
provisions of the Code published by the Internal Revenue Service or the U.S.
Treasury Department.
          (g) Compensation Committee means the Compensation Committee of the
Board of Directors.
          (h) Employee means any individual who is employed by A. H. Belo or an
A. H. Belo subsidiary.
          (i) ERISA means the Employee Retirement Income Security Act of 1974,
as amended.
          (j) Key Employee means a “specified employee” within the meaning of
Section 409A of the Code. In determining who is a specified employee, the safe
harbor definition of compensation under Treasury Regulation § 1.415(c)-2(d)(3)
(wages for purposes of income tax withholding at the source plus certain other
amounts) will be used. A Participant who is identified by the Administrative
Committee as a Key Employee at any time during the 12-month period ending on
September 30 of any calendar year will be considered a Key Employee for purposes
of Section 6(b)(ii) during the 12-month period that begins on January 1 of the
immediately following calendar year, and no other Participant will be considered
a Key Employee during such 12-month period.
          (k) Participant means an Employee who has accrued a Restoration
Benefit under Section 4 for any Plan Year and who has not received a
distribution of the balance credited to his Account.
          (l) Pension Transition Supplement Plan means the A. H. Belo Pension
Transition Supplement Plan, a profit sharing plan intended to qualify under
Section 401(a) of the Code, as amended from time to time.
          (m) Plan means the A. H. Belo Pension Transition Supplement
Restoration Plan as set forth herein, as amended from time to time.
          (n) Plan Year means the period with respect to which the records of
the Plan are maintained, which will be the 12-month period beginning on January
1 and ending on December 31.
          (o) Restoration Benefit means the benefit described in Section 4.

-2-



--------------------------------------------------------------------------------



 



          (p) Separation from Service means a Participant’s separation from
service within the meaning of Section 409A of the Code from A. H. Belo and all
A. H. Belo subsidiaries for any reason other than the Participant’s death. A
Participant who is on military leave, sick leave or other bona fide leave of
absence does not have a Separation from Service if the leave does not exceed six
months or, if the leave exceeds six months, the Participant’s right to
reemployment with A. H. Belo or an A. H. Belo subsidiary is provided by statute
or by contract. If the period of the Participant’s leave exceeds six months but
the Participant’s right to employment is not provided by statute or contract,
the Participant’s Separation from Service occurs on the first date immediately
following such six-month period. Notwithstanding the foregoing, where a leave of
absence is due to any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than six months, where such impairment causes the Participant
to be unable to perform the duties of the Participant’s position of employment
or any substantially similar position of employment, a 29-month period of
absence will be substituted for such six-month period.
          (q) Trust means the trust established by A. H. Belo to provide for the
payment of Restoration Benefits. The Trust is a so-called “rabbi trust” the
assets of which are at all times subject to the claims of the general creditors
of A. H. Belo and the A. H. Belo subsidiaries.
     3. Eligibility. Each Employee who is eligible to participate in the Pension
Transition Supplement Plan for any Plan Year will be eligible to participate in
the Plan for that Plan Year.
     4. Restoration Benefit.
          (a) Amount of Benefit. A Participant’s Restoration Benefit for any
Plan Year will be an amount equal to the difference, if any, between (i) and
(ii) below, where:
          (i) is the contribution that A. H. Belo or an A. H. Belo subsidiary
has designated to be made to the Pension Transition Supplement Plan on behalf of
the Participant for such Plan Year without regard to the qualification
requirements of Section 401(a) of the Code, and
          (ii) is the amount actually contributed by A. H. Belo or the A. H.
Belo subsidiary to the Pension Transition Supplement Plan on behalf of the
Participant for such Plan Year.
          (b) Benefit Earned under the Belo Pension Transition Supplement
Restoration Plan. In addition to the benefit described in Section 4(a), the
Committee will credit to the Account of a Participant who transfers employment
from Belo Corp, a Delaware corporation (“Belo”), or a Belo subsidiary to
employment with A. H. Belo or an A. H. Belo subsidiary on or after the
Distribution Date (as hereinafter defined) and on or before December 31, 2008,
the restoration benefit earned by such Participant under the Belo Pension
Transition Supplement Restoration Plan for the plan year of such plan ending
December 31, 2007.

-3-



--------------------------------------------------------------------------------



 



The term “Distribution Date” as used in the preceding sentence means the date on
which Belo effects the distribution to its shareholders of all of the common
stock of the Company.
          (c) Vesting. Each Participant will be fully vested in his Restoration
Benefit at all times.
     5. Funding of Restoration Benefits.
          (a) Restoration Benefit Accounts. The Committee will establish an
Account for each Participant, to which will be credited the amount of the
Participant’s Restoration Benefit for each Plan Year, together with earnings and
losses on the balance of the Account as determined under Section 5(b).
          (b) Earnings and Losses.
          (i) Unless the Compensation Committee determines otherwise, A. H. Belo
and the A. H. Belo subsidiaries participating in the Plan will contribute to the
Trust the amount of each Participant’s Restoration Benefit for each Plan Year.
Such contributions will be made no later than the date on which annual
contributions to the Pension Transition Supplement Plan are made. Participants
will be permitted to direct the investment of the amounts credited to their
Accounts in the investment funds offered under the terms of the Trust from time
to time, and their Accounts will be credited at least annually with realized and
unrealized investment earnings and losses.
          (ii) In the event the Compensation Committee decides to discontinue
funding Restoration Benefits in the Trust, the balance of each Participant’s
Account to the extent not so funded will be credited with a notional rate of
return as determined by the Compensation Committee from time to time.
          (c) Unfunded Benefits. Notwithstanding any provision of the Plan to
the contrary, the Plan will be unfunded for purposes of ERISA. All benefits
payable to a Participant under the Plan may be paid from the assets of the
Trust, any successor or similar trust established by A. H. Belo or any A. H.
Belo subsidiary or from the general assets of A. H. Belo or any A. H. Belo
subsidiary that employed the Participant; provided, however, that nothing
contained in the Plan will require A. H. Belo or any A. H. Belo subsidiary to
set aside or continue to hold in trust any funds for the benefit of a
Participant, who will have the status of a general creditor with respect to the
obligation of A. H. Belo or an A. H. Belo subsidiary to make payments under the
Plan. Any assets held in the Trust or any successor or similar trust will at all
times be subject to the claims of general creditors of A. H. Belo and the A. H.
Belo subsidiaries, and no Participant will at any time have a prior claim to
such assets. To the extent that Plan benefits are paid from a trust, A. H. Belo
and each A. H. Belo subsidiary will be relieved of all liability for such Plan
benefits. Any funds of A. H. Belo or any A. H. Belo subsidiary available to pay
benefits under the Plan will be subject to the claims of general creditors of A.
H. Belo or the A. H. Belo subsidiary and may be used for any purpose by A. H.
Belo or the A. H. Belo subsidiary.
          (d) Allocation of Payments. If the Plan benefit payable to a
Participant is attributable to periods of employment with A. H. Belo and/or one
or more A. H. Belo subsidiaries, the Compensation Committee may allocate
liability for the payment of the benefit

-4-



--------------------------------------------------------------------------------



 



among A. H. Belo and one or more A. H. Belo subsidiaries in any manner the
Compensation Committee, in its sole discretion, determines to be appropriate.
     6. Payment of Restoration Benefits.
          (a) Form of Restoration Benefits. The balance credited to the Account
of each Participant will be paid to the Participant in a single lump sum
payment.
          (b) Commencement of Restoration Benefits.
          (i) The balance credited to the Account of a Participant who is not a
Key Employee will be made as soon as practicable after the date of the
Participant’s Separation from Service but in no event later than 90 days after
such date.
          (ii) Except as otherwise provided in this Section 6(b)(ii), the
balance credited to the Account of a Participant who is a Key Employee will be
made as soon as practicable following the date that is six months after the date
of the Participant’s Separation from Service, but in no event later than 90 days
following such six-month date, If, however, the Participant dies after his
Separation from Service and prior to the expiration of the six-month period
following such Separation from Service, payment of the Participant’s vested Plan
benefit will be made to the Participant’s beneficiary following his death in
accordance with the provisions of Section 7.
          (c) Delay in Payments. Notwithstanding any other provision in the
Plan, a payment otherwise required to be made to a Participant or beneficiary
may be delayed to the extent permitted by Section 409A of the Code if the
Administrative Committee reasonably determines that the payment (A) will not be
deductible for federal income tax purposes by reason of the application of
Section 162(m) of the Code; (B) will violate federal securities law or other
applicable law; or (C) may be delayed for any other reason permitted under
Section 409A of the Code.
     7. Death Benefits. If a Participant who is entitled to receive a
Restoration Benefit dies before payment of such benefit is made, the balance of
the Participant’s Account will be paid as a death benefit to the beneficiary
designated by the Participant (who may or may not be the Participant’s spouse)
in accordance with procedures established by the Administrative Committee or, in
the event the Participant has not designated any beneficiary, to the
Participant’s surviving spouse, if any, and if none, to the Participant’s
estate. The death benefit payable pursuant to this Section 7 will be paid in a
lump sum payment as soon as practicable after the date of the Participant’s
death but in no event later than 90 days after such date.
     8. Prohibition on Acceleration of Benefits.
          (a) In General. The time or schedule of any payment to be made under
the Plan may not be accelerated except to the extent permitted under
Section 409A of the Code. Where Section 409A of the Code permits a payment to be
accelerated but does not require the Plan to, and the Plan does not, expressly
provide for such acceleration, the payment may be accelerated in the sole
discretion of the Administrative Committee.

-5-



--------------------------------------------------------------------------------



 



          (b) Change in Control. Notwithstanding the general prohibition on
acceleration of benefits, upon a Change in Control the Compensation Committee
will have the right, but not the obligation, to terminate the Plan and to
distribute to each Participant and beneficiary of a deceased Participant, no
earlier than 30 days preceding and no later than 12 months following the date of
the Change in Control, the entire balance of the Participant’s or beneficiary’s
Account.
     9. Administration of the Plan.
          (a) Administration by the Administrative Committee. The Committee will
administer the Plan and will have the full authority and discretion to
accomplish that purpose, including without limitation, the authority and
discretion to (i) interpret the Plan and correct any defect, supply any omission
or reconcile any inconsistency or ambiguity in the Plan in the manner and to the
extent that the Administrative Committee deems desirable to carry the purpose of
the Plan; (ii) resolve all questions relating to the eligibility of employees to
become Participants; (iii) determine the amount of benefits payable to
Participants and authorize and direct A. H. Belo with respect to the payment of
benefits under the Plan; (iv) make all other determinations and resolve all
questions of fact necessary or advisable for the administration of the Plan; and
(v) make, amend and rescind such rules as it deems necessary for the proper
administration of the Plan. The Committee will keep a written record of its
action and proceedings regarding the Plan and all dates, records and documents
relating to its administration of the Plan. The Committee may, from time to
time, delegate to one or more of its members and to any other persons any of its
rights, duties and responsibilities with respect to the administration of the
Plan and may terminate any such delegation upon such notice as the
Administrative Committee determines to be appropriate.
          (b) Committee Action Conclusive. Any action taken or determination
made by the Administrative Committee will, except as otherwise provided in
Section 10, be conclusive on all parties. No member of the Administrative
Committee will vote on any matter relating specifically to such member. In the
event that a majority of the members of the Administrative Committee will be
specifically affected by any action proposed to be taken (as opposed to being
affected in the same manner as each other Participant in the Plan), such action
will be taken by the Board of Directors.
     10. Claims Procedure.
          (a) Filing a Claim. If a Participant does not receive the benefits
which he believes he is entitled to receive under the Plan, he may file a claim
for benefits with the Administrative Committee. All claims will be made in
writing and will be signed by the claimant. If the claimant does not furnish
sufficient information to determine the validity of the claim, the
Administrative Committee will indicate to the claimant any additional
information which is required.
          (b) Decision on Claim. Each claim will be approved or disapproved by
the Administrative Committee within 90 days following the receipt of the
information necessary to process the claim. In the event the Administrative
Committee denies a claim for benefits in whole or in part, the Administrative
Committee will notify the claimant in writing of the denial

-6-



--------------------------------------------------------------------------------



 



of the claim. Such notice by the Administrative Committee will also set forth,
in a manner calculated to be understood by the claimant, the specific reason for
such denial, the specific Plan provisions on which the denial is based, a
description of any additional material or information necessary to perfect the
claim with an explanation of why such material or information is necessary, and
an explanation of the Plan’s claim review procedure as set forth below. If no
action is taken by the Administrative Committee on a claim within 90 days, the
claim will be deemed to be denied for purposes of the review procedure.
          (c) Appeal. A claimant may appeal a denial of his claim by requesting
a review of the decision by the Administrative Committee or a person designated
by the Administrative Committee. An appeal must be submitted in writing within
six months after the denial and must (i) request a review of the claim for
benefits under the Plan; (ii) set forth all of the grounds upon which the
claimant’s request for review is based and any facts in support thereof; and
(iii) set forth any issues or comments which the claimant deems pertinent to the
appeal. The Committee or the named fiduciary designated by the Administrative
Committee will make a full and fair review of each appeal and any written
materials submitted in connection with the appeal. The Committee or the named
fiduciary designated by the Administrative Committee will act upon each appeal
within 60 days after receipt thereof unless special circumstances require an
extension of the time for processing, in which case a decision will be rendered
as soon as possible but not later than 120 days after the appeal is received.
The claimant will be given the opportunity to review pertinent documents or
materials upon submission of a written request to the Administrative Committee
or named fiduciary, provided the Administrative Committee or named fiduciary
finds the requested documents or materials are pertinent to the appeal. On the
basis of its review, the Administrative Committee or named fiduciary will make
an independent determination of the claimant’s eligibility for benefits under
the Plan. The decision of the Administrative Committee or named fiduciary on any
claim for benefits will be final and conclusive upon all parties thereto. In the
event the Administrative Committee or named fiduciary denies an appeal in whole
or in part, it will give written notice of the decision to the claimant, which
notice will set forth in a manner calculated to be understood by the claimant
the specific reasons for such denial and which will make specific reference to
the pertinent Plan provisions on which the decision was based.
     11. Miscellaneous.
          (a) No Right to Employment. Nothing in the Plan will confer upon a
Participant the right to continue in the employ of A. H. Belo or any A. H. Belo
subsidiary or will limit or restrict the right of A. H. Belo or any A. H. Belo
subsidiary to terminate the employment of a Participant at any time with or
without cause.
          (b) Assignment and Alienation. Except as otherwise provided in the
Plan, no right or benefit under the Plan will be subject to anticipation,
alienation, sale, assignment, pledge, encumbrance or charge, and any attempt to
anticipate, alienate, sell, assign, pledge, encumber or charge such right or
benefit will be void. No such right or benefit will in any manner be subject to
the debts, liabilities or torts of a Participant.
          (c) Amendment and Termination. The Plan may be amended at any time by
the Compensation Committee. The Plan may also be amended or terminated by the
Board of

-7-



--------------------------------------------------------------------------------



 



Directors at any time. No action taken by the Compensation Committee to amend
the Plan or by the Board of Directors to amend or terminate the Plan will have
the effect of decreasing a Participant’s Account balance as of the date of such
action or to cause a distribution of a Participant’s Account balance in
violation of Section 409A of the Code. Upon termination of the Plan, the
Compensation Committee may distribute to each Participant the balance of his
Account only to the extent that distribution of the Account would not violate
the requirements of Section 409A.
          (d) Compliance with Section 409A. Notwithstanding anything to the
contrary in the Plan, if and to the extent the Compensation Committee determines
that the terms of the Plan may result in the failure of the Plan, or any
benefits accrued under the Plan, to comply with the requirements of Section 409A
of the Code, the Compensation Committee will have the discretionary authority to
amend, modify, suspend or terminate the Plan even if such action would adversely
affect the rights of any Participant or beneficiary.
          (e) ERISA Exemption. The Plan is intended to provide benefits for
“management or highly compensated” employees within the meaning of Sections 201,
301 and 401 of ERISA, and therefore to be exempt from the provisions of Parts 2,
3 and 4 of Title I of ERISA. Accordingly, no further benefits will accrue
hereunder in the event it is determined by a court of competent jurisdiction or
by an opinion of counsel that the Plan constitutes an employee pension benefit
plan within the meaning of Section 3(2) of ERISA, which is not so exempt.
          (f) Invalid Provisions. If any provision in the Plan is held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remaining provisions will nevertheless continue in full force and effect without
being impaired or invalidated in any way.
          (g) Governing Law. The Plan will be construed and governed in all
respects in accordance with applicable federal law and, to the extent not
preempted by such federal law, in accordance with the laws of the State of
Delaware, including without limitation, the Delaware statute of limitations, but
without giving effect to the principles of conflicts of laws of such state.
     Executed at Dallas, Texas, this 1 day of February, 2008.

            A. H. BELO CORPORATION
      By /s/ Alison K. Engel       Name:   Alison K. Engel      Title:   Senior
Vice President/ Chief
Financial Officer     

-8-